Citation Nr: 1612245	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-20 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1990 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The issue on appeal was remanded by the Board in November 2014.

The Veteran testified before the undersigned Veterans Law Judge in May 2014, in a formal hearing via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. In October 2011, the Veteran averred he has a renal condition related to service. (See VA Veteran's Application for Compensation and/or Pension). The Veteran contends specifically that his renal condition is due to his active service while in Egypt. The Veteran was diagnosed with membranoproliferative glomerulonephritis type II in 2003. 

In the November 2014 remand, the Board found both August 2011 and August 2014 private medical opinions to be speculative. The Board instructed the RO to obtain an adequate medical opinion in regard to the Veteran's claimed condition. A review of the claims folder reflects that the VA opinions/conclusions obtained during the pendency of this appeal are inadequate and insufficient to decide the claim. 

In an April 2015 VA medical opinion the examiner concluded that there is a probability that the Veteran may have had the beginning of renal disease prior to 1999. The examiner however, was unable to opine as to when the Veteran's renal disease had its onset. Further, the April 2015 examiner did not provide a medical opinion as to whether the Veteran's claimed renal condition is related to his military service. As the April 2015 examiner did not provide a medical opinion in relation to the Veteran's claimed renal condition, the Board finds the April 2015 examination report inadequate to decide the claim.

In May 2015 VA obtained a supplement medical opinion. The May 2015 examiner opined that the Veteran's renal condition is less likely than not related to, caused by, and/or aggravated by his active military service. The examiner explained that while the Veteran can attest to facial swelling, the medical literature is silent on systemic etiology related to edema of the face secondary to mild proteinuria without changes in weight, normal lymphatic and interstitial fluid balance of the lower extremities and blood pressure. The examiner further explained that it would be mere speculation to assume facial swelling, without lower extremity edema, changes in blood pressure, and correlating renal function test is related to the Veteran's diagnosis of a renal condition after service. Lastly, the examiner explained that the claims folder does not contain any medically-based clinical evidence to support lower extremity swelling, weight gain, and/or changes in blood pressure or any systemic dysfunction that would cause facial swelling. 

The Board finds the May 2015 supplemental opinion to be inadequate. While the examiner explained that medical literature does not support facial swelling being related to a renal condition without changes in weight, lower extremity edema, and/or blood pressure changes; the claims folder reflects that the Veteran did experience such symptoms as facial swelling, weight gain, and the swelling of his feet and hands. (See November 2014 statement from A.R.). The May 2015 examiner's opinion is based on the lack of clinical records without considering the credible and competent lay statements associated with the claim. The Board finds not only that the lay statements attesting to the Veteran's physical appearance are credible but that they are competent in regard to physical observations. The Board further finds that a lay person is competent to attest to specific physical observations such as the swelling of the feet, face, hands, as well as weight changes. As such, a supplemental opinion considering such credible and competent lay statements must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA supplemental medical opinion in regard to entitlement to service connection for a renal condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current renal condition manifested in service, is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims file to include: a.) the credible and competent lay statements attesting to the Veteran's physical appearance associated with the claim, b.) the August 2014 private physician's opinion c.) the August 2011 private physician's opinion, and d.) the June 1995 general examination.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




